      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 1 of 11




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN W. DAVIS, JR.,                   :
    Petitioner                        :
                                      :            No. 1:21-cv-277
            v.                        :
                                      :            (Judge Rambo)
KEVIN KAUFFMAN, et al.,               :
    Respondents                       :

                            MEMORANDUM

      On February 16, 2021, pro se Petitioner John W. Davis, Jr. (“Petitioner”), who

is presently incarcerated at the State Correctional Institution in Huntingdon,

Pennsylvania (“SCI Huntingdon”), initiated the above-captioned action by filing a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

Petitioner seeks release to home confinement because of the risk posed by the

COVID-19 pandemic. (Id.) Petitioner paid the requisite filing fee on February 22,

2021. (Doc. No. 4.) In an Order dated February 22, 2021 (Doc. No. 5), the Court

ordered Respondents to show cause why Petitioner should receive the requested

relief. Respondents filed their response on March 12, 2021. (Doc. No. 8.)

I.    BACKGROUND

      Petitioner is serving a life sentence imposed for first-degree murder in 1981

by the Court of Common Pleas for Delaware County, Pennsylvania. (Doc. No. 8-6

at 2.) In his § 2254 petition, Petitioner asserts that he was born on December 27,
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 2 of 11




1957 “and is of the age that he is susceptible to the COVID-19 virus and the three

new strains that have been detected in Pennsylvania.” (Doc. No. 1 at 1.)

      The Pennsylvania Department of Corrections (“DOC”) began its mitigation

strategy for the COVID-19 pandemic in February 2020. (Doc. No. 8-2 at 2.) The

DOC’s initial focus was to prevent COVID-19 “from breaching [the] fences.” (Id.)

Therefore, the DOC suspended all visitation on March 13, 2020. (Id.) The DOC

also “began performing enhanced employee screening which included the taking of

temperatures, and asking employees if they were exhibiting signs or symptoms of

COVID-19.” (Id.) Employees who failed this screening were not permitted entrance

and were directed to see their primary care physicians. (Id.) Employees turned away

have to follow a protocol in order to return to work which reflects the CDC criteria

for health care workers.” (Id.) Moreover, all incoming inmates are quarantined and

“transfers among the facilities have been drastically reduced by only allowing for

mission critical moves.” (Id.) The DOC also hired an expert public health consultant

to make decisions in consultation with the expert, the DOC’s medical team, the

Pennsylvania Department of Health, and CDC guidelines. (Id.)

      The DOC has provided free antibacterial soap to all inmates “with messaging

on the importance of handwashing to prevent spread.” (Id. at 3.) Correctional

Industries has produced more than 700,000 bars of soap.            (Id.)   Moreover,

Correctional Industries provides cleaning supplies for inmates to clean their cells on


                                          2
       Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 3 of 11




a daily basis. (Id.) Facilities must be cleaned three (3) times per shift “with a focus

on high-touch areas.” (Doc. No. 8-5 at 22.) Moreover, there are special detailed

policies in place for cleaning of water fountains, electronic equipment, and food

service areas. (Id. at 22-23.)

       Personal protective equipment (“PPE”) has been provided to all staff. (Doc.

No. 8-2 at 3.) Correctional Industries has manufactured over 500,000 masks. (Id.)

“All CDC and DOH protocols are being followed in reference to masking and other

PPE usage throughout the facility.” (Id.) “masks are mandatory for all staff and

must be worn at all times [except when eating] throughout the institution.” (Doc.

No. 8-5 at 19.) Inmates must wear masks “anytime they are outside of the cell/living

space.” (Id.) Medical staff, staff working in intake, and staff working in hospital

posts are provided with N95 masks. (Id.) Moreover, employees in intake and those

accompanying inmates on outside medical trips must wear goggles or safety glasses.

(Id. at 20.)

       All facilities have screening staff that have been outfitted with masks, face

shields, goggles, and gloves. (Id. at 15.) All employees are screened daily. (Id.)

Employees may only access the institution if they have a temperature of 100 degrees

or less, have no symptoms, and have not come into close contact with “a person who

is under investigation for” COVID-19. (Id.) Employees who demonstrate any of




                                          3
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 4 of 11




these factors are denied entry and are only permitted “to return to work when all

conditions are met as outlined” by the CDC Return to Work Guidelines. (Id.)

      The DOC treats all staff and inmates as of they are asymptomatic carriers of

COVID-19 and, therefore, potential transmitters of disease. (Doc. No. 8-2 at 4.)

Any inmates who has had direct contact with a symptomatic inmate or staff member,

or with any individual who has tested positive, is placed in enhanced quarantine for

fourteen (14) days. (Id. at 3.) Out of cell time is limited to showers. (Id.) “All

inmates in enhanced quarantine are observed/assessed for symptomology and have

their temperatures checked twice per day.” (Id.) “Any inmate who has tested

positive for COVID-19, or who has been tested and is awaiting results, is placed in

medical isolation, and separated from all other inmates.” (Id.) Inmates who come

in “from the street” are quarantined for twenty-one (21) days. (Doc. No. 8-5 at 9.)

All inmates transfers, such as those from county jails, are quarantined for fourteen

(14) days. (Id.) Inmates under these quarantines are checked for symptoms and

temperatures once per day. (Id.) Symptomatic inmates remain in isolation until at

least three (3) days have passed since recovery, which is defined as the resolution of

fever without the use of fever-reducing medications, improvement in symptoms, and

passage of at least fourteen (14) days from when symptoms first appeared. (Id.)

Asymptomatic inmates who have tested positive are isolated for fourteen (14) days

“beyond the date the sample (swab) was obtained.” (Id.)


                                          4
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 5 of 11




      The DOC has implemented thorough contact tracing “to identify inmates and

staff who may have had contact with an individual with influenza like illness or who

has tested positive for COVID-19.” (Doc. No. 8-2 at 3.) Moreover, the DOC “tests

inmates for COVID-19 that are scheduled for transfer to another correctional

facility.” (Doc. No. 8-2 at 3.) Such testing occurs three (3) to six (6) days prior to

the scheduled transfer. (Id.) “If an inmate tests positive, the transfer is postponed,

and the inmate is medically isolated for a minimum of 14 days and/or until medically

cleared for transfer.” (Id.) Moreover, “[a]ll counties are required to test inmates 3-

6 days prior to transfer.” (Doc. No. 8-5 at 11.) “Inmates must produce a negative

result and be asymptomatic prior to transferring to the DOC.” (Id.) The DOC also

tests inmates prior to transfer to detainers or other locations within the DOC. (Id.)

      The DOC has worked with the Parole Board “to identify individuals who are

otherwise eligible for release and transition them safely to the community where

they can shelter in place with families.” (Doc. No. 8-2 at 6.) Moreover, on April

10, 2020, the Governor signed an executive order pursuant to Article IV, § 9(a) of

the Pennsylvania Constitution and the Emergency Management Service Code, 35

Pa. C. S. § 7301, to authorize the DOC to establish a temporary reprieve program to

transfer eligible inmates to community corrections centers or home confinement.

(Id. at 7.) To be eligible, inmates must be considered high risk should they contract

COVID-19. (Id.) Moreover, inmates must be eligible for release within the next


                                          5
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 6 of 11




twelve (12) months or otherwise within nine (9) months of their minimum eligible

release date. (Id.) Inmates serving sentences for violent offenses are excluded from

the program. (Id.) The DOC’s “population reduction efforts have resulted in a total

reduction of nearly 2,500 inmates since March 1, 2020.” (Id. at 9.)

      Early on, the DOC initiated a statewide quarantine with inmates and staff

remaining on the same housing units. (Id. at 4.) Inmates are provided all meals in

their cells, and “they are afforded out-of-cell time for video visits, phone calls, access

to the law library, as well as being provided with in-cell programming.” (Id.) An

individual who was positive for COVID-19 came into SCI Huntingdon on April 9,

2020, leading to the DOC’s “most significant outbreak.” (Id.) The first inmate at

SCI Huntingdon tested positive on April 20, 2020. (Id. at 5.) SCI Huntingdon

immediately began contact tracing. (Id.) Secretary Wetzel has noted that one issue

at SCI Huntingdon which led to the outbreak is that it “is an old facility of an old

design.” (Id.) The “facility consists of multiple four-tier housing units that have

open-bar cell doors; and all inmate and employee movement travels through a central

hub area near the prison’s control center.” (Id.) Various areas were converted into

isolation areas because SCI Huntingdon does not have an infirmary. (Id.) Moreover,

approximately ninety (90) inmates were transferred to SCI Phoenix to allow better

separation of inmates into smaller groups. (Id. at 6.) As of May 11, 2020, SCI




                                            6
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 7 of 11




Huntingdon had “35 staff cases and 131 positive inmates cases, with 15 inmates

having already recovered.” (Id.)

II.   DISCUSSION

      Respondents assert that Petitioner’s § 2254 petition is subject to dismissal

because Petitioner failed to exhaust his state court remedies prior to initiating the

above-captioned action. (Doc. No. 8 at 11.) For the reasons set forth below, the

Court agrees with Respondents.

      Absent unusual circumstances, a federal court should not entertain a petition

for writ of habeas corpus unless the petitioner has satisfied the exhaustion

requirement articulated in 28 U.S.C. § 2254(b). Under § 2254(c), a petitioner will

not be deemed to have exhausted his available state remedies if he had the right

under the law of the state to raise, by any available procedure, the question presented.

See O’Sullivan v. Boerckel, 526 U.S. 838 (1999). In addition, a claim is exhausted

when it has been “fairly presented” to the state court. See Picard v. Connor, 404

U.S. 270, 275 (1971). To that end, the federal habeas claim “must be the substantial

equivalent of that presented to the state courts.” See Lambert v. Blackwell, 134 F.3d

506, 513 (3d Cir. 1997). The petition must do so “in a manner that puts [the

respondents] on notice that a federal claim is being asserted.” See Bronshtein v.

Horn, 404 F.3d 700, 725 (3d Cir. 2005). “The Supreme Court has instructed that a

claim is not ‘fairly presented’ if the state court ‘must read beyond a petition or brief


                                           7
       Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 8 of 11




. . . in order to find material’ that indicates the presence of a federal claim.” Collins

v. Sec’y of Pa. Dep’t of Corr., 742 F.3d 528, 542 (3d Cir. 2014) (quoting Baldwin v.

Reese, 541 U.S. 27, 32 (2004)). Moreover, a habeas corpus petitioner has the burden

of proving the exhaustion of all available state remedies. See 28 U.S.C. § 2254.

Overall, the exhaustion requirement advances the goals of comity and federalism

while reducing “piecemeal litigation.” See Duncan v. Walker, 533 U.S. 167, 180

(2001).

       The Supreme Court has noted that these “comity considerations are not

limited to challenges to the validity of state court convictions,” but also include

habeas actions where inmates are challenging the conditions of their confinement.

See Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). 1 Under Pennsylvania law,

“[a]ny judge of a court of record may issue the writ of habeas corpus to inquire into

the cause of detention of any person or for any other lawful purpose.” 42 Pa. Cons.

Stat. § 6502(a). Such relief “is available to secure relief from conditions constituting

cruel and unusual punishment, even though the detention itself is legal.”



1
 The United States Court of Appeals for the Third Circuit has held that a state prisoner cannot
challenge his conditions of confinement in a habeas corpus action. See Williams v. Sec’y Pa. Dep’t
of Corr., 459 F. App’x 87, 88-89 (3d Cir. 2012) (citing Leamer v. Fauver, 288 F.3d 532, 542 (3d
Cir. 2002)). The Third Circuit, however, recently concluded that immigration detainees could
proceed under § 2241 to challenge allegedly unconstitutional conditions of confinement due to the
COVID-19 pandemic. Hope v. Warden York Cty. Prison, 972 F.3d 310, 324-25 (3d Cir. 2020).
The Third Circuit cautioned that it was “not creating a garden variety cause of action.” Id. at 324.
The Court, however, need not decide whether Petitioner can challenge his COVID-related
conditions in a § 2254 petition because he has not exhausted his available state court remedies.
                                                 8
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 9 of 11




Commonwealth ex rel. Bryant v. Hendrick, 280 A.2d 110, 113 (Pa. 1971).

Moreover, sentencing courts in Pennsylvania have statutory authority to grant

compassionate release on medical grounds. See 42 Pa. Cons. Stat. § 9777.

      In the instant case, Petitioner has not sought relief pursuant to 42 Pa. Cons.

Stat. § 6502(a). Moreover, a review of the docket for his criminal proceedings

indicates that he has not petitioned the sentencing court for any type of

compassionate release.     See Commonwealth v. Davis, Docket No. CP-23-CR-

0000323-1980 (Delaware Cty. C.C.P.). The exhaustion requirement may be excused

if “there is an absence of available State corrective process; or circumstances exist

that render such process ineffective to protect the rights of the applicant.” 28 U.S.C.

§ 2254(b)(1)(B). Nothing in the record suggest that such circumstances are present.

Petitioner’s § 2254 petition is, therefore, subject to dismissal for failure to exhaust

available state court remedies. See Report and Recommendation, Massey v. Estock,

No. 1:20-cv-271 (W.D. Pa. Mar. 11, 2021) (Doc. No. 25) (recommending that state

prisoner’s § 2254 petition seeking home confinement be dismissed without prejudice

for failure to exhaust); see also Tripathy v. Schneider, 473 F. Supp. 3d 220, 228-32

(W.D.N.Y. 2020) (dismissing a prisoner’s § 2254 petition seeking relief due to

COVID-19 as unexhausted when the inmate filed a state law habeas petition but

failed to appeal the denial of that petition); Clauso v. Warden, No. 20-5521, 2020

WL 2764774, at *2 (D.N.J. May 27, 2020) (dismissing state prisoner’s § 2254


                                          9
       Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 10 of 11




petition seeking release due to COVID-19 for failure to exhaust available state

remedies); Malloy v. Dist. Att’y of Montgomery Cty., 461 F. Supp. 3d 168, 171-72

(E.D. Pa. 2020).

       The Court is sympathetic to Petitioner’s concerns about contracting the

COVID-19 virus.          Petitioner, however, has not exhausted his available state

remedies for seeking home confinement, and nothing in the record before the Court

suggests that his failure to do so should be excused. The Court, therefore, will

dismiss his § 2254 petition without prejudice for failure to exhaust. 2

III.   CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant has

made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).



2
 Respondents argue in the alternative that Petitioner’s § 2254 petition should be denied on the
merits because he cannot establish that his Eighth Amendment rights were violated through
deliberate indifference. (Doc. No. 8 at 11.) Given the Court’s conclusion that Petitioner failed to
exhaust his available state court remedies prior to filing his § 2254 petition, the Court declines to
address the merits of Petitioner’s Eighth Amendment claim.
                                                 10
      Case 1:21-cv-00277-SHR-EB Document 9 Filed 04/01/21 Page 11 of 11




“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In the instant matter, jurists

of reason would not find the disposition of Petitioner’s petition debatable. As such,

no COA will issue.

IV.   CONCLUSION

      For the foregoing reasons, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Doc. No. 1) will be dismissed without prejudice for

failure to exhaust available state remedies and a COA will not issue. An appropriate

Order follows.

                                         s/ Sylvia H. Rambo
                                         United States District Judge

Dated: April 1, 2021




                                           11
